

Exhibit 10.3


MANAGEMENT AGREEMENT




THIS MANAGEMENT AGREEMENT (this “Agreement”), is made and entered into this 20th
day of December, 2013 (the “Effective Date”), by and among RESOURCE REAL ESTATE
OPPORTUNITY REIT II, INC., a Maryland corporation (the “Company”), RRE
OPPORTUNITY OP II, LP, a Delaware limited partnership (the “OP”) and RESOURCE
REAL ESTATE OPPORTUNITY MANAGER II, LLC, a Delaware limited liability company
(“Manager”).


R E C I T A L S
    
The OP was organized to acquire, own, operate, lease and manage real estate
properties and real estate related debt investments on behalf of the Company.
Owner (as defined below) intends to retain Manager to manage real estate
properties and real estate related debt investments and to coordinate the
leasing of, and manage construction activities related to, some of the real
estate properties for the benefit of the Company under the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:




ARTICLE I


DEFINITIONS




Except as otherwise specified or as context may otherwise require, the following
terms have the respective meanings set forth below for all purposes of this
Agreement, and the definitions of such terms are equally applicable both to the
singular and plural forms thereof:


1.01.    Advisor. Advisor means Resource Real Estate Opportunity Advisor II,
LLC, a Delaware limited liability company, or its successor as advisor of the
Company.


1.02    Budget. A composite of, for each Project, (i) an operations budget,
which shall be an estimate of receipts and expenditures for the operation of
each Project (on a monthly cash basis) during a Fiscal Year, and (ii) a capital
budget, which shall be an estimate of capital replacements, substitutions of and
additions relating to each Project for a Fiscal Year and for a five Fiscal Year
period. The Budget shall include leasing parameters for the Projects.


1.03.    Conflicts Committee. The Conflicts Committee is defined in the articles
of incorporation, as amended, of the Company.


1.04    Construction Management Fee. The Construction Management Fee is defined
in Section 3.03 below.





--------------------------------------------------------------------------------




1.05.    Debt Investments. Debt Investments means, collectively, the real estate
related debt investments, including, but not limited to, non-performing or
distressed loans, including first- and second-priority mortgage loans, mezzanine
loans, B-Notes and other loans, in which Owner now owns a direct or indirect
interest or hereafter acquires a direct or indirect interest.


1.06.    Depository. An FDIC insured bank designated by Owner.


1.07.    Depository Account. A trust fund account for the benefit of Owner
established and maintained in an FDIC insured or guaranteed account to be opened
by the Owner. Manager may open a separate Depository Account for each Project.


1.08.    Disbursement Account. A trust account for the benefit of Owner, opened
by Manager with an FDIC insured bank to pay for “Operating Expenses” as defined
in Section 4.01(b). Manager may open a separate Disbursement Account for each
Project.


1.09.    Fiscal/Budget Year. The year beginning on January 1st and ending on
December 31st.


1.10.    Gross Receipts. The entire amount of all receipts, determined on a cash
basis, from (a) tenant rentals collected pursuant to tenant leases of apartment
units, office, retail or other space, for each month during the term hereof;
provided that there shall be excluded from tenant rentals any tenant security
deposits (except as provided below); (b) cleaning, tenant security and damage
deposits forfeited by tenants in such period; (c) laundry and vending machines
income; (d) any and all other receipts from the operation of the Projects
received and relating to the period in question; (e) proceeds from rental
interruption insurance, but not any other insurance proceeds or proceeds from
third-party damage claims, and (f) any other sums and charges collected in
connection with termination of the tenant leases. Gross Receipts also does not
include the proceeds of (i) any sale, exchange, refinancing, condemnation, or
other disposition of all or any part of any Project, (ii) any loans to Owner
whether or not secured by all or any part of a Project, (iii) any capital
expenditures or funds deposited to cover costs of operations made by Owner, and
(iv) any insurance policy (other than rental interruption insurance or proceeds
from third-party damage claims).


1.11.    Lease. Lease means, unless the context otherwise requires, any lease or
sublease made by Owner as landlord or by its predecessor.


1.12.    Loan Servicing Fee. The Loan Servicing Fee is defined in Section 3.02
below.


1.13.    Management Fee. The Management Fee is defined in Section 3.01 below.


1.14.    Owner. Owner means the Company, the OP, and any joint venture, limited
liability company or other affiliate of the Company or the OP, owned wholly or
partially by the Company or the OP, that owns, in whole or in part, on behalf of
the Company, one or more Projects or Debt Investments.


1.15.    Project. Project means each multifamily rental property or other real
estate property in which Owner now owns a direct or indirect equity interest or
hereafter acquires a direct or indirect equity interest.


1.16.    Project Personnel. Those persons employed by Manager with Owner’s prior
approval to carry out Manager’s obligations under this Agreement (including, but
not limited to, a Project Manager, Assistant Manager, Maintenance Supervisor,
maintenance personnel, and other personnel necessary to the operation and
maintenance of any Project as specified in the Budget).





2

--------------------------------------------------------------------------------




1.17.    Security Deposit Account. A trust account for the benefit of Owner
established by Owner and maintained in an FDIC insured bank to hold tenant
security deposits. Manager may open a separate Security Deposit Account for each
Project.


1.18.    Term. The Term of this Agreement shall commence on the date hereof, and
shall terminate on the one-year anniversary thereof; provided, however, that
unless this Agreement has been earlier terminated, the Term shall be
automatically extended for additional one (1) year periods, on a year-to-year
basis, commencing on the day immediately following the then-scheduled end of the
Term. Notwithstanding the foregoing, either Owner or Manager may terminate this
Agreement by giving thirty (30) days notice in writing to the other party
without reason, and either party may also terminate this Agreement for cause as
specified by Sections 7.02 and 7.04 below.


1.19.    Working Capital Reserve. Twenty Thousand Dollars ($20,000) per Project
of Working Capital reserve shall be maintained by Manager in the Disbursement
Account during the term hereof, used in connection with the operation of the
Projects in accordance with the terms hereof and restored per the terms of
Sections 4.03 hereof.


ARTICLE II


DUTIES AND RIGHTS OF MANAGER




2.01.     Appointment of Manager. For and in consideration of the compensation
hereinafter provided, Manager shall, and the Owner hereby grants to Manager the
right to manage the Projects and Debt Investments, and to supervise and direct
the leasing, management and operation of the Projects. Such engagement shall not
commence with respect to any particular Project or Debt Investment until Owner,
in its sole discretion, has the ability to appoint or hire the Manager. Further,
Owner may elect to exclude any Project or Debt Investment from the terms of this
Agreement upon written notice to Manager delivered by Owner within ten (10) days
following the later of (i) Owner’s acquisition of a direct or indirect equity
interest in such Project or Debt Investment or (ii) the date on which Owner, in
its sole discretion, has the ability to appoint or hire the Manager with respect
to such Project or Debt Investment.  Owner has the right to include any
previously excluded Project or Debt Investment ten (10) days following delivery
of written notice from Owner to Manager.  Manager hereby accepts such
appointment on the terms and conditions hereinafter set forth.


All services performed by Manager under this Agreement shall be performed as an
independent contractor of the Owner. All obligations or expenses incurred
hereunder, for the benefit of the Projects and all purchases of or contracts for
sales or services in bulk or volume that Manager may obtain for discount or
convenience in connection with its operation of other apartment projects, shall
be for the account of, on behalf of, and at the expense of the Owner (reasonably
allocated between all benefited Projects) except as otherwise specifically
provided herein. The Owner shall not be obligated to reimburse Manager for
expenses for: (i) office equipment or office supplies of Manager (unless
incurred solely for the Projects or Debt Investments), (ii) any overhead
expenses of Manager incurred with respect to any offices located at any place
other than on the Projects, (iii) costs relating to accounting services
performed hereunder, (iv) any salaries of employees of Manager not accounted for
in the approved Budget and its supporting payroll schedule, or (v) any travel
expenses of employees of Manager in supervising the on-site Project Personnel
and the operation of the Projects, unless approved in advance in writing by the
Owner.





3

--------------------------------------------------------------------------------




2.02.     Dealings with Advisor. Unless Owner specifically informs Manager to
the contrary, Advisor may perform any of the obligations or exercise any of the
rights of Owner under this Agreement; provided that any actions that Advisor
takes on behalf of Owner pursuant hereto are subject to the terms of the
agreements between Advisor and Owner, and this Section 2.02 does not expand or
modify the authority of Advisor to act on behalf of Owner.


2.03.    General Operation. Subject to the limitations imposed by the Budget
from time to time, Manager shall manage the Projects and Debt Investments in the
same manner as is customary and usual in management of comparable investments,
and shall provide such services as are customarily provided by operators and
servicers of high quality projects and investments of comparable class and
standing.


Manager has received copies of agreements of limited partnership, joint venture
partnership agreements and operating agreements of Owner and its affiliates as
well as the articles of incorporation, bylaws, and registration statement on
Form S-11 (no. 333-184476) of the Company, including all prospectus supplements
and post-effective amendments thereto (collectively, the “Ownership Agreements”)
and is familiar with the terms thereof. Advisor agrees to obtain and review
copies of all mortgages on all properties and inform Manager of any restrictions
relating to property use thereof. Manager will use reasonable care to avoid any
act or omission which, in the performance of its duties hereunder, in any way
conflicts with the terms of the Ownership Agreements or the mortgages in the
absence of the express direction of the Conflicts Committee, and Manager shall
promptly notify Owner if any such conflict arises.


In addition to the other obligations of Manager set forth herein, Manager shall
render the following services and perform the following duties for Owner in
connection with the Projects and Debt Investments in a commercially diligent and
efficient manner: (a) maintain businesslike relations with tenants whose service
requests shall be received, considered, recorded and acted upon in systematic
fashion in order to show the action taken with respect to each; (b) collect all
monthly rentals due from tenants and rent from users of recreational facilities
in the Project, if any; (c) request, demand, collect, and receive any and all
charges or rents which become due to Owner, and at Owner’s expense and the
Company’s direction, coordinate and oversee such legal action as may be
necessary or desirable to collect rent and/or evict tenants delinquent in
payment of monthly rental or other charges (security deposits, late charges,
etc.) as more particularly described in Section 2.10 below; (d) prepare or cause
to be prepared for execution by the Owner (and/or the Company, as applicable)
all forms, reports and returns, if any, required to be filed by or on behalf of
the Owner under applicable federal, state or local laws and any other
requirements relating to the employment of personnel (anything contained herein
to the contrary notwithstanding, however, Manager shall not be obligated to
prepare any of Owner’s or the Company’s state or federal income tax returns; (e)
use all reasonable efforts at all times during the term of this Agreement to
operate and maintain the Projects according to the highest standards achievable
consistent with the operation of comparable quality units; (f) advertise when
necessary, within the constraints of the Budget, the availability of units for
rental and display “for rent” or other similar signs upon the Projects, it being
understood that Manager may install one or more signs on or about the Project
stating that the Project is under management of Manager and may use, in a
tasteful manner, Manager’s name and logo in any display advertising of the
Project; (g) sign, renew and cancel tenant leases for the Project as agent for
Owner, in compliance with standards established by Owner and approved by Owner,
on the lease form provided by Manager, and on terms based upon criteria approved
from time to time by Owner and based upon Manager’s recommendations, and (h)
monitor the performance of the Debt Investments, including (i) collecting
amounts owed to the Owner, (ii) reviewing on an as-needed basis the properties
serving, directly or indirectly, as collateral for the Debt Investments, the
owners of those properties and the markets in general and (iii) maintaining
escrow accounts, monitoring advances, monitoring loan covenants and reviewing
insurance compliance.



4

--------------------------------------------------------------------------------






It is understood and agreed, however, that Manager shall not, and does not,
provide security services to the Projects. Should the Owner choose to do so, the
Owner may direct that Manager, on Owner’s behalf, separately contract with a
non-affiliated company (a “Security Company”) providing alarm systems, patrol
and/or similar services (“Security Services”). Manager shall have no duty to
supervise or control performance of Security Services for any Security Company
but Manager shall, if requested by Owner, evaluate and report its findings to
Owner, as directed. Without limiting the provisions of Section 6.03 of this
Agreement, Owner shall indemnify, defend, protect and hold Manager harmless for,
from and against any loss, liability, cost, expense, damage claim or cause of
action, including, without limitation, attorneys’ fees, court costs and other
litigation expenses and costs, arising from any personal injury, loss of
property or other matter occurring on or about any Project, relating to the acts
or omissions of a Security Company, any claimed inadequacy of Security Services,
the failure to provide Security Services or any other matter relating to the
security of any Project. The indemnification obligations of Owner in this
Section 2.03 shall survive the expiration or earlier termination of this
Agreement.


2.04.    Budget.


(a)    Manager will submit to Owner for Owner’s approval, an initial capital and
operating budget for each Project (the “Initial Budget”) for the first fiscal
year (or partial fiscal year as appropriate) within 14 days after a Project is
included under this Agreement. Manager shall submit to Owner for Owner’s
approval no later than sixty (60) days prior to the beginning of each successive
Fiscal Year the Budget for the ensuing Fiscal Year. Manager shall provide Owner
with such information regarding the Budget as may be, from time to time,
reasonably requested by Owner. Upon receipt of the Budget from Manager, the
Company shall promptly deliver the Budget to Owner. Owner shall approve or
object to the Budget. Manager may proceed under the terms of the proposed Budget
for items that are not objected to and may take any action with respect to items
not approved if the expenditure is (i) less than Two Thousand Five Hundred
Dollars ($2,500), (ii) is, in the Manager’s reasonable judgment, required to
avoid personal injury, significant property damage, a default under any loan
encumbering the Project, a violation of applicable law or the suspension of a
service or (iii) non-discretionary items such as real estate taxes, insurance or
utilities. In the event that the items that are objected to are operational
expenditures (but not including real estate taxes, insurance, utilities and
similar items that cannot be controlled by Manager), as opposed to capital
expenditures, Manager shall be entitled to oversee and supervise the operation
of each Project using the prior year’s budget for that Project until the
approval is obtained. If the Budget for that Project is not approved, upon the
request of Owner, Manager will prepare and deliver to Owner, a revised Budget
for the Fiscal Year.
(b)    Together with submission of the annual Budget, Manager shall submit to
Owner for approval by Owner an operating plan for the general operation of the
Projects for the subsequent Fiscal Year, including a proposed list of
improvements to the Projects, general insurance plan, marketing plan and plan
for the general operation and maintenance of the Projects (the “Operating
Plan”). Upon the request of Owner, Manager will prepare and deliver to Owner, a
revised Operating Plan for the Fiscal Year.



5

--------------------------------------------------------------------------------






(c)    In the event there shall be a substantial discrepancy between the actual
results of operations for any month and the estimated results of operations for
such month as set forth in the Budget or the Operating Plan for any Project,
Manager shall, upon request, furnish to Owner within fifteen (15) days after the
expiration of such month a written explanation as to why the discrepancy
occurred. If substantial variations have occurred or are anticipated by Manager
during the course of any Fiscal Year, Manager, upon Owner’s reasonable request,
shall prepare and submit to Owner a revised Budget and/or Operating Plan
covering the remainder of the Fiscal Year.


    2.05.    Project Personnel. Manager shall use reasonable and prudent efforts
to investigate, hire, train, instruct, pay, promote, discharge and supervise the
work of all its employees involved with the management of the Projects. Since it
is acknowledged that the Projects may need fulltime resident managers on site,
it is agreed that a Project Employee (including his/her spouse and dependent
children) may live rent-free in an apartment unit designated by Owner, and
receive, in addition, salary and normal benefits approved in advance and
accounted for in the Budget. All Project Personnel shall be employees of
Manager.


Owner shall immediately reimburse Manager each pay period for the total
aggregate compensation, including salary, and other related costs and fringe
benefits, payable with respect to the Project Personnel who shall be accounted
for in the approved Budget and supporting payroll schedule, any temporary
employees working at each Project, the Project’s proportionate share of all
costs relating to roving maintenance and similar personnel, but only to the
extent reflected in the approved Budget. The term “fringe benefits” as used
herein shall mean and include the employer’s contribution of F.I.C.A.,
unemployment compensation and other employment taxes, worker’s compensation,
group life and accident and health insurance premiums, 401K contributions,
performance bonuses, and disability and other similar benefits paid or payable
by the Manager to its employees in other projects operated by Manager, but only
to the extent reflected in the approved Budget.


2.06.    Contracts and Supplies. Except as otherwise provided herein, Manager,
as sub-agent for Owner and at Owner’s expense, and without compensation directly
or indirectly to Manager, except as expressly set forth herein, shall enter into
written agreements with (i) concessionaires, licensees, or other intended users
of the facilities of the Projects, (ii) contractors furnishing services to the
Projects, including, but not limited to, utilities, janitorial, trash
collection, cleaning, vermin extermination, furnace and air conditioning
maintenance, security protection, pest control, landscape and irrigation system
maintenance, repair, maintenance, and replacement of elements of the buildings,
recreational facilities or common areas (to the extent such work cannot
reasonably and less expensively be done by Project Personnel), and any other
services that are reasonably necessary to the maintenance and operation of
first-class projects comparable to the Projects (herein called “Customary
Services”). Manager shall place purchase orders as and when necessary to assure
timely and adequate availability of such equipment, tools, appliances, materials
and supplies as are necessary to properly maintain and operate the Projects.
Notwithstanding the foregoing, all contracts (and renewals thereof) entered into
by Manager, unless Manager has obtained Owner’s prior written consent, must be:
(a) cancelable without penalty upon not more than thirty (30) days notice: and
(b) have terms of one (1) year or less, and (c) require the provider of such
Customary Services pursuant to such contract to comply with Owner’s insurance
requirements. Manager shall obtain competitive bids annually for any such
contracts and, in connection therewith, shall investigate the competency and
history of all potential bidders; develop and submit detailed specifications for
work to be performed; solicit and obtain such bids; conduct an analysis of bid
results; and shall submit all bids to Owner for review and approval, together
with Manager’s recommendation with respect thereto. Manager shall continually
inspect the Projects and ensure that all contract specifications are being
properly administered, and conduct periodic complete walk-throughs of the
Projects with specific Customary Service providers as often as reasonably



6

--------------------------------------------------------------------------------




necessary. Manager shall use reasonable efforts to purchase all goods, supplies
or services at the lowest cost reasonably available from reputable sources in
the metropolitan areas where the Projects are located. In making any contract or
purchase, Manager shall use reasonable efforts to obtain favorable discounts for
Owner and all discounts, rebates or commissions under any contract or purchase
order made hereunder shall inure to the benefit of Owner. Manager shall make
payments under any such contract or purchase order to enable Owner to take
advantage of any such discount if Owner provides sufficient funds therefor.


2.07.    Alterations, Repairs and Maintenance.


(a)    Manager shall make or install, or cause to be made and installed at
Owner’s expense and in the name of Owner, all necessary or desirable repairs,
interior and exterior cleaning, painting and decorating, plumbing, alterations,
replacements, improvements and other normal maintenance and repair work on and
to the Projects as are customarily made by Manager in the operation of
first-class apartment projects; provided that no unbudgeted expenditure may be
made for such purposes without the prior approval of Owner, except emergency
repairs involving manifest danger to life or property, or when necessary to
avoid criminal or civil liability, or for the safety of the tenants, or to avoid
the suspension of any necessary service to the Projects (“Emergency Repairs”).
Emergency Repairs may be made by the Manager without prior approval and
irrespective of the cost limitations imposed by Section 2.04(a), provided that
in each such instance, Manager shall, before causing any such Emergency Repairs
to be made, use reasonable efforts under the circumstances to notify Owner of
that repair. All such work shall be performed by Project Personnel unless it is
not reasonable for them to do so due to the expertise, time constraints, or
other considerations involved, and/or because having them do so is more
expensive.


(b)    In accordance with the terms of the approved Budget or upon written
demand and/or approval (except in the case of emergency) of Owner, from time to
time during the term hereof Manager shall, at Owner’s expense, make all required
capital improvements, replacements or repairs to the Projects. Subject to
obtaining Owner’s prior written approval in regard to sums necessary to cover
costs of unbudgeted capital improvements, Manager shall first use any excess
funds in the Depository Account that are not committed to operating expenses,
and then shall use funds furnished by Owner for that purpose. The award of a
contract for a capital improvement exceeding $5,000 in cost shall be approved by
Owner.


2.08.    Licenses and Permits. Manager shall apply for, obtain, and maintain, in
the name and at the expense of Owner, all licenses and permits (including
deposits and bonds) required of Owner or Manager in connection with the
management and operation of the Project. Owner shall execute and deliver any and
all applications and other documents and to otherwise cooperate to the fullest
extent with Manager in applying for, obtaining and maintaining such licenses and
permits.


2.09.    Compliance with Laws. Manager shall use all reasonable efforts to cause
all such acts and things to be done in and about the Projects as are required by
this Agreement or by any laws, regulations and requirements of any federal,
state or municipal government having jurisdiction respecting the use or manner
of use of the Projects or the maintenance or operation thereof.





7

--------------------------------------------------------------------------------




2.10.    Legal Proceedings. Manager shall institute, in its own name or in the
name of Owner and/or the Company or the OP (as applicable), all legal actions or
proceedings that Manager deems reasonable in order to collect rent, or other
income from the Projects pursuant to the Leases and to evict and dispossess
tenants or other persons in possession, or to otherwise cancel, terminate, or
enforce any lease, license, concession or Customary Service contract for the
breach thereof by the tenant, licensee, concessionaire, or contractor. All
decisions with respect to settlement or case management shall be made only after
consultation with and approval by Owner. In each such instance where expenses
related to such action are expected to exceed $2,000.00, Manager shall, before
taking or causing to be taken any such action, use reasonable efforts under the
circumstances to notify Owner of the need for this action, and obtain Owner’s
approval. Manager shall promptly notify Owner of any order, rule, or
determination or notice of violation of any law or order of any governmental
authority.


2.11.    Debts of Owner. In the performance of its duties as Manager, Manager
shall act solely on behalf of Owner in Manager's capacity as an independent
contractor. All debts and liabilities to third persons incurred by Manager
pursuant to this Agreement and in the course of its operation and management of
the Projects shall be the debts and liabilities of Owner only, and Manager shall
not be liable for (and is hereby indemnified with respect to) any such debts or
liabilities, except to the extent Manager has exceeded its authority hereunder.
Manager shall have no responsibility to make payments on any indebtedness
incurred directly by Owner whether or not secured by the Projects or any portion
thereof. Without limiting the provisions of Section 6.03 of this Agreement,
Owner shall indemnify, defend, protect and hold Manager harmless for, from and
against any loss, liability, cost, expense, damage claim or cause of action,
including, but not limited to attorneys’ fees, court costs and other litigation
expenses and costs, arising from any debt, liability or payment for which
Manager is being exculpated pursuant to this Section 2.11. The indemnification
obligation of Owner in this Section 2.11 shall survive the expiration or earlier
termination of this Agreement.




ARTICLE III


MANAGEMENT FEES


3.01    Management Fee. In addition to the other reimbursements to Manager
provided for elsewhere in this Agreement, Owner shall, on a monthly basis, pay
to Manager for its property management services with respect to the Projects a
Management Fee equal to 4.5% of Gross Receipts (or a prorated portion for the
first month if the Commencement Date occurs on other than the first day of the
month); provided, however, that (i) for Projects that are less than 75% occupied
upon the Owner’s taking of possession of such Project or (ii) to the extent that
the Owner’s business plan for such Project includes a reduction of the occupancy
of such Project to less than 75% during the first 12 months after the Owner’s
taking of possession of such Project, Manager will receive a minimum Management
Fee for the first 12 months of ownership in an amount equal to $40 per unit for
multifamily rental properties or $0.05 per square foot for other types of
properties per month. If this Agreement is terminated anytime other than last
day of a calendar month, other than for cause, Manager shall be entitled to
receive the Management Fee on a pro rated basis for the month this Agreement is
terminated. 


3.02    Loan Servicing Fee. In addition to the Management Fee and the other
reimbursements to Manager provided for elsewhere in this Agreement, Owner shall,
on a monthly basis, pay to Manager for its management services with respect to
Debt Investments a Loan Servicing Fee equal to 2.75% of gross interest received
from these investments.





8

--------------------------------------------------------------------------------




3.03    Construction Management Fee. If Manager is requested by Owner to provide
construction management services for new capital improvements (and not
maintenance or repairs), Owner shall pay a construction management fee to
Manager equal to 5.0% of actual aggregate cost of the redevelopment
construction. The payment of the Construction Management Fee shall be subject to
the limitations on acquisition fees and expenses contained in the Company’s
charter.
    
3.04    Other Fees. With the prior approval and direction of Owner, Manager may
obtain services and materials, including, but not limited to, advertising,
consulting, computer hardware and software, forms for use at the Projects,
contract services, accounting and bookkeeping services and building materials,
through the organization subsidiaries or affiliates of Manager for the benefit
of the Projects and Debt Investments, provided the quality of service and the
price thereof is competitive with comparable prices and services offered by
third parties, and the costs therefore shall be reimbursed by Owner. All
discounts, rebates and other savings realized as a result of such services being
supplied by an affiliate of Manager shall inure solely to the benefit of Owner.
In addition, the following overhead costs shall be reimbursed by Owner: (x) a
$350 per month per Project IT Fee for use of Manager’s IT Help Desk and computer
training services and (y) a $350 per month per Project Support Fee for use of
Manager’s regional management personnel for training and preparation, review and
advisory services relating to third party contracts.


3.05    Place of Payment. All sums payable by Owner to Manager hereunder shall
be payable to Manager at 1845 Walnut Street, 18th Floor, Philadelphia,
Pennsylvania 19103, unless the Manager shall from time to time specify a
different address in writing.




ARTICLE IV


PROCEDURE FOR HANDLING RECEIPTS AND OPERATING CAPITAL


4.01.    Bank Deposits. (a) All monies received by Manager for or on behalf of
Owner shall be deposited into the “Depository Account” which shall be an
interest bearing account designated by Owner in Owner’s name. Manager shall
account for such funds consistent with the system of accounting for the Projects
and Debt Investments approved by Owner. All funds on deposit shall be and remain
under the sole and exclusive control of Owner, subject to the provisions hereof.


(b) A “Disbursement Account” shall also be established to pay the normal and
reasonable expenses incident to the operation and maintenance of the Projects.
The Disbursement Account shall be under the signatory control of the Manager.
 
4.02.    Security Deposits. Manager shall comply with all applicable laws with
respect to security deposits. All security deposits and other funds received by
Manager shall be promptly deposited in the Security Deposit Account and at all
times be the property of Owner, subject to Owner’s obligation to refund the same
to tenants if and when required by the leases.


4.03.    Transfer and Disbursement Account. Upon written request of Manager with
supporting documentation, Owner shall weekly wire funds from the Depository
Account into the Disbursement Account in the amount of disbursements to be made
on behalf of the Project approved by Owner. Manager shall write checks from the
Disbursement Account to pay for (i) costs and expenses of maintaining,
operating, leasing, and supervising the operation of the Projects, in accordance
with the approved Budget and (ii) security deposit reimbursement to tenants to
the extent they are entitled reimbursement under the leases, or payment of rent,
damages, or other purposes for which security deposits may be used pursuant to
the leases.





9

--------------------------------------------------------------------------------




    
4.04.    Authorized Signatories. In addition to any signatory designated by
Owner, any persons from time to time designated by Manager, and approved in
writing by Owner, shall be authorized signatories on the Disbursement Account,
and shall have authority to make disbursements from such Disbursement Account
for the purpose of fulfilling Manager’s obligations hereunder. Funds over Five
Thousand Dollars ($5,000.00) may be withdrawn from the Disbursement Account in
accordance with this Article IV, only upon the signature of at least two (2)
individuals who have been granted that authority by Manager and funds over
Twenty Five Thousand Dollars ($25,000) may be withdrawn from the Disbursement
Account in accordance with this Article IV only upon the additional prior
written approval of Owner, excluding property taxes. All persons who are
authorized signatories or who in any way handle funds for the Projects (on-site
or off-site) shall be insured for dishonesty in the minimum account of
$500,000.00 per occurrence or loss with not more than a $5,000.00 deductible. A
certificate confirming such insurance naming Manager, the Company, the OP and
Owner as named insureds and confirming that it will not be modified or cancelled
without at least thirty (30) days prior written notice to Owner shall be
delivered to Owner within 10 days after the date hereof. Any expense relating to
such bonds shall be paid by Manager without reimbursement.




ARTICLE V


ACCOUNTING


5.01.    Books of Accounts. Manager shall maintain adequate and separate books
and records for the Projects and Debt Investments with the entries supported by
sufficient documentation to ascertain their accuracy with respect to the
Projects and Debt Investments. Owner agrees to provide to Manager any financial
or other information reasonably requested by Manager to carry out its services
hereunder. Manager shall maintain such books and records at the Manager’s
office, at the Projects or at a designated office readily accessible to the
Company, the OP and/or Owner. Manager shall ensure such control over accounting
and financial transactions as is commercially reasonably necessary to protect
the Owner’s assets from theft, error or fraudulent activity by Manager’s
employees. Manager shall bear losses arising from such instances, including,
without limitation, the following: (a) theft of assets by Manager’s employees,
principals or officers or those individuals associated or affiliated with
Manager; (b) overpayment or duplicate payment of invoices arising from either
gross negligence or willful misconduct, unless credit is subsequently received;
(c) overpayment of labor costs arising from either the gross negligence or
willful misconduct of Manager, unless credit is subsequently received by the
Owner; (d)  overpayment resulting from payment from suppliers to Manager’s
employees or associates arising from the purchase of goods or services for the
Projects; and (e) unauthorized use of facilities by Manager or Manager’s
employees or associates.
5.02.    Financial Reports. No later than the fifteenth (15th) calendar day
following the close of each month and calendar quarter, Manager shall furnish to
Owner a report of all significant transactions occurring during the prior month
as described on Exhibit A attached hereto. Manager also shall deliver to Owner
within a reasonable time after (i) the close of a calendar year and (ii) the
termination of this Agreement, a balance sheet for the Projects and Debt
Investments. This report shall show all collections, delinquencies,
uncollectible items, vacancies and other matters pertaining to the management,
operation and maintenance of the Projects and Debt Investments during the month.
Upon the termination of this Agreement, Manager shall deliver to Owner all
reports described on Exhibit A within thirty (30) calendar days of the effective
date of termination. The statement of income and expenses, the balance sheet and
all other financial statements and reports shall be prepared on an accrual basis
in accordance with, to the extent possible, generally accepted accounting
principals (except that footnote disclosures are not required). Manager may, but
shall not be required, to, obtain audited financial statements for the Projects.
Upon request by Owner,



10

--------------------------------------------------------------------------------




Manager shall also comply with all reporting requirements relating to the
operation of the Projects required under any mortgage or deed of trust affecting
the Projects. Notwithstanding the foregoing, Owner reserves the right to
reasonably request that the financial reports be provided in a different format
at no additional cost.
5.03.    Supporting Documentation. As additional support to the quarterly
financial statement, unless otherwise directed by Owner, and at the expense of
Owner, Manager shall maintain and make available at Manager’s office or at the
Projects or at a designated office readily accessible to the Company, the OP
and/or Owner, copies of the following: (a) all bank statements, bank deposit
slips, bank debit and credit memos, canceled checks and bank reconciliations;
(b) detailed cash receipts and disbursement records; (c) detailed trial balance
for receivables and payables and billed and unbilled revenue items; (d) rent
roll of tenants; (e) paid invoices (or copies thereof); (f) summaries of any
adjusting journal entries; (g) supporting documentation for payroll, payroll
taxes and employee benefits; (h) appropriate details of accrued expenses and
property records; (i) information regarding the operation of the Projects
necessary for preparation of the tax returns for the Owner; and (j) market study
of competition (quarterly only). In addition, Manager shall deliver quarterly to
Owner with the quarterly financial statement, copies of the documents described
in (a) (statements and reconciliations only), (b), (c), (d) and (h) above.
Manager shall deliver a copy of the document described in (j) to Owner upon
receipt of a written request.


ARTICLE VI


GENERAL COVENANTS


6.01.    Operating Expenses. The Company and the OP shall cause Owner to be
solely responsible for the costs and expenses of maintaining and operating the
Projects in accordance with the provisions of this Agreement, and shall pay all
such costs and expenses, to the extent contemplated by this Agreement or
incurred in accordance with the Budget, except if such costs and/or expenses are
(i) attributable to costs arising from gross negligence or willful misconduct of
Manager or Manager’s associates and/or employees; or (ii) cost of insurance
purchased by Manager for its own account.


6.02.    Right of Inspection and Review. Owner, the Company and the OP and their
accountants, attorneys, and agents shall have the right to enter upon any part
of the Projects at all reasonable times during the term of this Agreement for
the purpose of examining or inspecting the Projects or examining or making
extracts of books and records of the Projects, but any inspection shall be done
with as little disruption to the business of the Projects as possible during
normal office hours and with reasonable notice.


6.03.    Indemnification and Hold Harmless.


(a)    Indemnification and Hold Harmless By Owner. Owner shall indemnify, hold
harmless and defend Manager (and Manager’s partners, directors, shareholders,
officer, employees and agents), with counsel reasonably satisfactory to both the
Manager and the Owner’s insurer, for, from and against any and all liabilities,
claims, causes of action, losses, demands and expenses whatsoever including, but
not limited to attorneys’ fees, court costs and other litigation expenses and
costs arising out of or in connection with the ownership, maintenance or
operation of the Projects, Debt Investments or this Agreement, including but not
limited to claims involving security services as to which Manager is acting
under the express or implied directions of Owner, and the loss of use of
property following and resulting from damage or destruction (collectively
“Claims”), except to the extent arising directly from the negligence or
misconduct of Manager. Owner’s Liability Insurance (as defined in Section 8.01
below) will be required to cover all actions of Manager where the Owner’s
insurer agrees to provide Owner and Manager a defense



11

--------------------------------------------------------------------------------




(whether or not such defense is provided with a reservation of rights by the
insurer) in accordance with the terms of such insurance policy. The
indemnification by Owner contained in this Section 6.03 is separate and in
addition to any other indemnification obligations of Owner contained in this
Agreement.


(b)    Indemnification By Manager. Manager shall indemnify Owner and the
Company, the OP and Advisor (and their respective directors, shareholders,
members, trustees, agents, employees and officers) with counsel reasonably
satisfactory to both the Owner and the Manager’s insurer, for, from and against
any and all Claims, which arise out of the gross negligence or willful
misconduct of Manager.


(c)    Survival of Covenants. The indemnification and hold harmless obligations
of the parties in this Section 6.03 shall survive the expiration or earlier
termination of this Agreement.


6.04.    Covenants Concerning Payment of Operating Expenses. If there are not
sufficient funds in the Depository Account to move to the Disbursement Account
in order to make any payment of operating expenses, Manager shall immediately
notify Owner in writing. Owner will deposit funds within fifteen (15) days of
written notification into the Disbursement Account. Owner further recognizes
that the Projects may be operated in conjunction with other projects and that
costs may be allocated or shared between such projects on a more efficient and
less expensive method of operation in an effort to save costs and operate the
Projects in a more efficient manner.




ARTICLE VII


DEFAULTS; TERMINATION RIGHTS


7.01.    Default by Manager. Manager shall be deemed to be in breach hereunder
in the event Manager shall fail to keep, observe or perform any covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Manager, and such breach shall continue for a period of thirty (30) days
after notice thereof by Owner to Manager, or if such breach cannot be cured
within thirty (30) days, then such additional period as shall be reasonable,
provided that Manager is capable of curing same and is diligently proceeding to
cure such breach, and provided further that if such breach is a failure to pay
money, such, cure period shall be five (5) days after notice from Owner with no
additional period thereafter.


7.02.    Remedies of Owner. Upon the occurrence of a breach by Manager as
specified in Section 7.01 hereof, Owner shall be entitled to immediately
terminate this Agreement and Owner shall have the right to pursue any other
remedy it may have at law or in equity. Following such a termination, Owner
shall have no further obligation to pay any fee due hereunder. Notwithstanding
such termination, Manager shall not be relieved of any liability arising as a
result of Manager’s default and the resulting termination of this Agreement.


7.03.    Defaults by Owner. Owner shall be deemed to be in breach hereunder in
the event Owner shall fail to keep, observe or perform any covenant, agreement,
term or provision of this Agreement to be kept, observed or performed by Owner,
and such breach shall continue for a period of thirty (30) days after written
notice thereof by Manager to Owner, or if such breach cannot be cured within
thirty (30) days, then such additional period as shall be reasonable provided
Owner is capable of curing same and is diligently proceeding to cure such
breach, provided that such breach is a failure to pay money, such cure period
shall be five (5) days after written notice from Manager with no additional
period thereafter.





12

--------------------------------------------------------------------------------




7.04.    Remedies of Manager. Upon the occurrence of a breach by Owner as
specified in Section 7.03 hereof, Manager shall be entitled to immediately
terminate this Agreement and upon any such termination by Manager pursuant to
this Section 7.04, Manager shall have the right to pursue any other remedy it
may have at law or in equity, it being expressly understood that following such
a termination, Manager shall have no further obligation to perform any of its
obligations hereunder other than pursuant to Section 7.05 below, however,
notwithstanding such termination, Owner shall continue to be obligated to pay
and perform all of its obligations which have accrued as of the date of
termination.


7.05.    Expiration of Term. Upon the expiration of the Term hereof pursuant to
Section 7.07 hereof, or the earlier termination hereof pursuant to either of
Section 7.01 or 7.03, Manager shall deliver to Owner all funds, including tenant
security deposits, but save and except such sums that are due and owing to
Manager hereunder and the books and records of Owner then in the possession or
control of Manager. Within thirty (30) days following expiration or termination,
Manager shall deliver to Owner a final accounting, in writing, with respect to
the operations of the Projects. This provision shall survive the expiration or
earlier termination of this Agreement.


7.06.    Termination of Advisory Agreement. Notwithstanding anything to the
contrary contained herein, unless the holder of a mortgage on a Project
otherwise determines to keep this Agreement in effect, this Agreement shall
automatically terminate upon Manager receiving written notification from Advisor
or Owner that Owner has terminated the Advisory Agreement. Upon such
termination, the parties hereto shall have no further obligation to the other,
unless otherwise specifically set forth herein.


7.07    Termination of a Project or Debt Investment. This Agreement shall
automatically terminate as to any specific Project or Debt Investment upon its
sale or other transfer of ownership to a person other than Owner or an affiliate
of Owner. In the event that Owner forecloses or otherwise takes title to the
real property underlying a Debt Investment, the underlying property will
automatically become a Project under this Agreement, unless the property is
excluded pursuant to Section 2.01 of this Agreement, and Manager will thereafter
be entitled to receive a Management Fee instead of a Loan Servicing Fee with
respect thereto.




ARTICLE VIII


INSURANCE


8.01    Owner's Liability Insurance. During the term of this Agreement and all
renewals thereof, Owner shall, at Owner's expense, carry and maintain primary
commercial general liability insurance on an "occurrence" basis, naming Manager
as an additional insured, with limits of not less than Five Million Dollars
($5,000,000.00) per occurrence (the "Owner's Liability Insurance"). Owner shall
name Manager as an additional insured on Owner’s Liability Insurance. If the
Owner's Liability Insurance has a deductible, or similar clause, Owner shall be
responsible for paying any losses that are not covered by the Owner's Liability
Insurance because of said deductible or similar clause.


8.02.    Insurance Carried by Manager. Manager shall maintain the following
insurance during the term of this Agreement, as approved by Owner:


(a)    Workers’ Compensation Insurance complying with the laws of the State in
which the work is to be performed covering all its employees whether or not
working at or in connection with a Project, as a Project Personnel expense under
Section 2.05 above;



13

--------------------------------------------------------------------------------






(b)    Employers’ Liability Insurance with minimum liability limits of
$1,000,000 Bodily Injury by Accident per accident, $1,000,000 Bodily Injury by
Disease per person and $1,000,000 Bodily Injury by Disease policy limit, at
Manager’s expense as part of its overhead;


(c)    Commercial General Liability Insurance with minimum limits of $1,000,000
Combined Single Limit for Bodily Injury and Property Damage, each
occurrence/$2,000,000 General Aggregate, at Manager’s expense as part of its
overhead;


(d)    Automobile Liability Insurance covering owned, non-owned and hired
automobiles and automobile equipment with minimum limit of $1,000,000 for injury
or death of any one person, for any occurrence and property damage, at Manager’s
expense as part of its overhead; and


(e)    Employees Dishonesty Insurance as described in Section 4.04 above, at
Manager’s expense as part of its overhead.


Insurers providing the coverage to Owner and Manager described in this Article
VIII shall have a Best’s rating of A-VII or better. Owner reserves the right to
approve the insurer’s form and content of Manager’s insurance policies. All
policies will contain severability of interest provisions. Within thirty (30)
days of the date of this Agreement, Owner shall provide to Manager, and Manager
shall provide to Owner, Certificates of Insurance evidencing insurance. Such
certificates will be endorsed to provide thirty (30) days prior written notice
to Manager of any material change or cancellation of coverage.
 
8.03.    Owner's Liability Insurance shall be Primary. In connection with claims
by third parties, as between Owner's Liability Insurance and Manager's Liability
Insurance, Owner's Liability Insurance shall be considered the primary coverage.
No claim shall be made by Owner or its insurance company under or with respect
to any insurance maintained by Manager except in the event that Owner's
Liability Insurance is exhausted or in the event such claim is caused solely by
the gross negligence (except actions or policies specifically approved or
required by Owner) or willful misconduct (except actions or policies
specifically approved or required by Owner) on the part of Manager or Manager's
employees. Owner shall have its insurance carrier accept and endorse these
coverage requirements.


8.04.    Waiver of Subrogation. Each insurance policy maintained by Owner or by
Manager as required herein shall contain a waiver of subrogation clause, so that
no insurer shall have any claim over or against Owner or Manager, as the case
may be, by way of subrogation or otherwise, with respect to any claims that are
insured under such policy. All insurance relating to each Project shall be only
for the benefit of the party securing said insurance and all others named as
insureds. Owner and Manager hereby release each other from all rights of
recovery under or through subrogation or otherwise for any and all losses and
damages to the extent of such insurance coverage and agree that no insurer shall
have a right to recover any amounts paid with respect to any claim against Owner
or Manager by subrogation, assignment or otherwise.


8.05.    Handling Claims. Manager shall report to Owner promptly in writing all
accidents and claims of which it is aware for damage and injury relating to the
ownership, operation, and maintenance of the Projects and any damage or
destruction to the Projects coming to the attention of Manager. Manager shall
not settle on Owner's behalf any claims with Owner’s insurers or any third-party
claimant without Owner’s prior consent.





14

--------------------------------------------------------------------------------




8.06.    Environmental Matters.


(a)    Manager shall not knowingly place or cause to be placed on, in, under or
around the Projects, any Hazardous Substances (as defined below). Manager shall
take all commercially reasonable steps to cause any tenants who do same to
remove such Hazardous Substances in a timely manner. Without limiting the
provisions of Section 6.03 of this Agreement, Owner agrees to defend, indemnify,
and hold harmless Manager and its partners, officers, employees and agents, for,
from and against any and all actions, administrative proceedings, causes of
action, charges, claims, commissions, costs, damages, decrees, demands, duties,
expenses, fees, fines, judgments, liabilities, losses, obligations, orders,
penalties, recourses, remedies, responsibilities, rights, suits and undertakings
of every nature and kind whatsoever, including, but not limited to, attorneys'
fees, court costs and other litigation expenses and costs, from the presence of
Hazardous Substances on, under or about the Project, except to the extent that
the Hazardous Substances are present as a result of the gross negligence or
willful misconduct of Manager or the breach of Manager’s obligations pursuant to
the first sentence of this Section 8.06. Without limiting the generality of the
foregoing, the indemnification provided by this paragraph specifically shall
cover costs incurred in connection with any investigation of site conditions or
any remediation, removal or restoration work required by any federal, state or
local governmental agency because of the presence of Hazardous Substances in,
on, under or about the Project, except to the extent that the Hazardous
Substances are present as a result of the gross negligence or willful misconduct
of Manager or the breach of Manager’s obligations pursuant to the first sentence
of this Section 8.06. For purposes of this section, “Hazardous Substances” shall
mean (i) all substances defined as hazardous materials, hazardous wastes,
hazardous substances, or extremely hazardous waste under any applicable federal,
state, or local law or regulation, and (ii) mold, mold contamination, mold
spores, bacterial contaminants and/or any and all substances or materials
related thereto. The indemnification obligation of Owner in this Section 8.06
shall survive the expiration or earlier termination of this Agreement.


(b)    Without limiting the indemnifications set forth in Section 8.06(a) above,
Owner and Manager further agree that Owner is solely responsible for any and all
conditions at the Projects that could give rise to bodily injury or property
damage claims stemming from the presence of mold, mold contamination, mold
spores, bacterial contaminants and/or any and all substances or materials
related thereto. Manager shall endeavor to inform Owner of the availability and
cost of insurance to cover any and all conditions at the Projects that could
give rise to bodily injury or property damage claims stemming from the presence
of mold, mold contamination, mold spores, bacterial contaminants and/or any and
all substances or materials related thereto, but the decision of whether or not
to purchase insurance relating to such risk is solely that of Owner, and Manager
shall have no obligation or liability whatsoever therefor. Owner’s failure to
purchase or consider insurance alternatives for such risk shall not in any
manner alter Manager’s obligations or liabilities hereunder.




ARTICLE IX


MISCELLANEOUS PROVISIONS




9.01.    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania.



15

--------------------------------------------------------------------------------








9.02.    Notices. Any notice or communication hereunder must be in writing, and
may be given either by personal delivery or by private courier with an
acknowledged receipt or by registered or certified mail, and if given by
registered or certified mail, the notice shall be deemed to have been given and
received three (3) business days after a registered or certified letter
containing such notice, properly addressed, with postage prepaid, is deposited
in the United States mail; and if given otherwise than by registered mail, it
shall be deemed to have been given when delivered to and received by the party
to whom it is addressed. Such notices or communications shall be given to the
parties hereto at the addresses set forth opposite the names of the respective
parties on the signature page hereof. Any party hereto may at any time by giving
ten (10) days written notice to the other party hereto designate any other
address in substitution of the foregoing address to which such notice or
communication shall be given.


9.03.    Severability. If any term, covenant or condition of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or such other
documents, or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant or condition of this
Agreement or such other documents shall be valid and shall be enforced to the
fullest extent permitted by law.


9.04.    No Joint Venture or Partnership. Owner and Manager hereby agree that
nothing contained herein or in any document executed in connection herewith
shall be construed as making any combination of Manager, Owner, the Company and
the OP joint venturers or partners.


9.05.    Modification; Termination. This Agreement terminates any and all prior
management agreements among Owner and Manager, related to the Projects and Debt
Investments, and any amendment, modification, termination or release of this
Agreement may be affected only by a written instrument executed by Manager and
Owner.


9.06.    Attorneys’ Fees. Should either party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interest in any manner
arising under this Agreement, or to recover damages for the breach of this
Agreement, the prevailing party in such action shall be entitled to recover all
reasonable costs, damages and expenses, including attorneys’ and experts’ fees,
and costs expended or incurred in connection therewith.


9.07.    Total Agreement. This Agreement is a total and complete integration of
any and all agreements existing among Manager and Owner and supersedes any prior
oral or written agreements, promises or representations between them.
    
9.08.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns. This Agreement is not assignable by Manager without Owner’s consent.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]









16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
as of the day and year first above written.


ADDRESS
 
OWNER
 
 
 
 
 
RRE OPPORTUNITY OP II, LP
 
 
 
 
 
BY: RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.,
 
 
as general partner of RRE Opportunity OP II, LP
 
 
 
1845 Walnut Street
 
By: /s/ Alan F. Feldman
18th Floor
 
Name: Alan F. Feldman
Philadelphia,PA 19103
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.
 
 
 
 
 
 
1845 Walnut Street
 
By: /s/ Alan F. Feldman
18th Floor
 
Name: Alan F. Feldman
Philadelphia,PA 19103
 
Title: Chief Executive Officer
 
 
 
 
 
 
ADDRESS
 
ADVISOR
 
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY ADVISOR II, LLC
 
 
 
 
 
 
1845 Walnut Street
 
By: /s/ Kevin M. Finkel
18th Floor
 
Name: Kevin M. Finkel
Philadelphia,PA 19103
 
Title: President
 
 
 
 
 
 
ADDRESS
 
MANAGER
 
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY MANAGER II, LLC
 
 
 
 
 
 
1845 Walnut Street
 
By: /s/ Kevin M. Finkel
18th Floor
 
Name: Kevin M. Finkel
Philadelphia,PA 19103
 
Title: President
 
 
 




17

--------------------------------------------------------------------------------






Exhibit A


I.    MONTHLY REPORTING REQUIREMENTS


Manager must provide the following by the 15th day of every calendar month:


•
Operating Statements on an accrual basis in both traditional P&L format (to GAAP
Net Income) and Owner approved format (to NOI, Net Cash Flow, and Ending Cash),
showing MTD and YTD in Actual/Budget/Variance column format

•
accrual basis variance analysis, with tenant-level detail for income, TI, and
leasing expenses

•
Check Register for the current month

•
VOID Check register

•
Balance Sheets on an accrual basis

•
Rent Roll and Vacancy reports

•
Aged Accounts Receivable trial balance

•
Security Deposit detail ledger

•
General Ledger reports on an accrual basis

•
All above information in no more than three (3) hardcopies, with financial
statements in a electronic format

•
Copy of Bank Statement(s) and reconciliation(s)

•
Copies of invoices for individual capital expenditures exceeding $5,000

•
Ending trial balance on an accrual basis

•
Net activity trial balance on an accrual basis



II.    QUARTERLY REPORTING REQUIREMENTS


In addition to the monthly requirements (above), the Manager must provide the
following by the 15th day of every calendar month following each calendar
quarter end:


•
QTD Operating Statements in Actual/Budget/Variance column forma















 





18